Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/18/2022 has been entered. Claims 1-10 are pending in the application (claim 10 withdrawn). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the end” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the semi-circular” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the point” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the end” in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 8 is objected to because of the following informalities:  
The recitation in claim 8, line 11 of “the shaft cutout secure the shoulder” should be changed to --the shaft cutout to secure the shoulder--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (5865685) in view of Hatton (20130331196).

 	Regarding claim 1, Thomas (Figures 1-4) teaches a putting trainer, comprising: a shoulder rotation clip (14) (Col. 2, Lines 12-25) configured to support existing alignment rods; the shoulder rotation clip comprising: a body (Fig. 3, Part No. 26); a support arm (Fig. 3, Part No. 30) extending from one side over the body to a tip (See Fig. 3); a relief slot (See Fig. 1, 3) formed between the body and the support arm, a shaft cutout (See annotated Fig. 1 in this document there the shaft cutout is labeled) configured to retain a golf club shaft and secure the shoulder rotation clip to the golf club shaft; and wherein skills in putting a golf ball are improved using the putting trainer (See Fig. 4) (Col. 3, Lines 56-65 and Col. 4, Lines 1-2).  
 	It is noted that the claim recitation of “configured to support existing alignment rods” is directed to the intended use (i.e. a functional limitation) of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art as the prior art is fully capable of supporting “existing alignment rods” as claimed. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 	Thomas does not teach a shaft cutout formed as a curvature at the end of the relief slot curving through a portion of the support arm and a portion of the body and ending before the tip of the support arm, the semi-circular curvature of the shaft cutout configured to retain a golf club shaft and secure the shoulder rotation clip to the shaft of a golf club.
 	Hatton (Figures 1-8) teaches a shaft cutout (Fig. 5, Part No. 38) (Para. 0041) formed as a curvature at the end of the relief slot (See Fig. 5) curving through a portion of the support arm (Fig. 5, Part No. 137) and a portion of the body (137) and ending before the tip of the support arm (137), the semi-circular curvature of the shaft cutout (38) configured to retain a golf club shaft (Fig. 1-4, Part No. 20) (Para. 0033) and secure the shoulder rotation clip to the shaft of a golf club.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Thomas with a shaft cutout formed as a curvature at the end of the relief slot curving through a portion of the support arm and a portion of the body and ending before the tip of the support arm as taught by Hatton as a means of providing a curved cavity along a slot of a golf clip to accommodate the shaft of the golf club (Hatton: Para. 0041).










[AltContent: textbox (Figure 1: Thomas Reference)]
    PNG
    media_image1.png
    1392
    963
    media_image1.png
    Greyscale

	Regarding claim 2, the modified Thomas (Figures 1-4) teaches the shoulder rotation clip (14) having a body with bore holes (Fig. 3, Part No. 32) (Col. 2, Lines 48-60), the body configured to support existing alignment rods within the bore holes (See Fig. 4).  
	It is noted that the claim recitation of “the body configured to support existing alignment rods within the bore holes” is directed to the intended use (i.e. a functional limitation) of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art as the prior art is fully capable of supporting “existing alignment rods within the bores” as claimed. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 4,the modified Thomas (Figures 1-4) teaches the shoulder rotation clip having a support arm (Fig. 3, Part No. 30) and a shaft cutout (See fig. 3 where the shaft cutout is located between part numbers 30), the support arm (30) configured to flex to provide for a shaft of a golf club to be slid into the shaft cutout and return to have the support arm retain the shoulder rotation clip on the shaft of a golf club (Col. 3, Lines 16-20).  


	Regarding claim 5, the modified Thomas (Figures 1-4) teaches the shoulder rotation clip having a support arm (Fig. 3, Part No. 30) that extends over the body with a shaft cutout formed between the support arm and the body (See Fig. 3), the support arm (30) configured to flex and return to retain the shoulder rotation clip on the shaft of a golf club (Col. 3, Lines 16-20).  


	Regarding claim 6, Thomas (Figures 1-4) teaches the shoulder rotation clip having a body with bore holes (32) and a support arm (30), the body configured to support existing alignment rods within the bore holes (32) and the support arm (30) extending over a shaft cutout formed between the support arm (30) and the body to retain the shoulder rotation clip on the shaft of a golf club during a golf swing when the alignment rods bend and apply forces that are directed towards pulling the shoulder rotation clip away from the shaft (See Fig. 4).  
 	It is noted that the prior art is fully capable of performing the claim recitation of “the body configured to support existing alignment rods within the bores.” Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
	

	Regarding claim 8, Thomas (Figures 1-4) teaches a shoulder rotation clip comprising: a body (Fig. 3, Part No. 26); bore holes (Fig. 3, Part No. 32) (Col. 2, Lines 48-60) within the body configured to support existing alignment rods; a support arm (Fig. 3, Part No. 30) extending from one side and over the body with a relief slot (See Fig. 1, 3) and a shaft cutout (See annotated Fig. 1 in this document there the shaft cutout is labeled) formed between the support arm and the body, the relief slot to a rear formed between the body and the support arm at the point where the support arm extends from the body, the relief slot providing for the support arm to flex and return to retain a golf club shaft within the relief slot to secure the shoulder rotation clip to the shaft of a golf club (Col. 8, Lines 56-67).
 	It is noted the prior art of Thomas is fully capable of performing the claim recitation of “the body configured to support existing alignment rods.” The recited limitation is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Thomas. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 	Thomas does not teach the relief slot extending from the shaft cutout to a rear edge formed between the body and the support arm at the point where the support arm extends from the body, the317/120,041 shaft cutout formed at the end of the relief slot as a curvature through a portion of the support arm and the body.
	Hatton (Figures 1-8) teaches the relief slot (See Fig. 5) extending from the shaft cutout (Fig. 5, Part No. 38) (Para. 0041) to a rear edge formed between the body (137) and the support arm (137) at the point where the support arm extends from the body (See fig. 5), the 317/120,041shaft cutout (38) formed at the end of the relief slot as a curvature through a portion of the support arm and the body (See fig. 5).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Thomas with the317/120,041 shaft cutout formed at the end of the relief slot as a curvature through a portion of the support arm and the body as taught by Hatton as a means of providing a curved cavity along a slot of a golf clip to accommodate the shaft of the golf club (Hatton: Para. 0041).


	Regarding claim 9, the modified Thomas (Figures 1-4) teaches the body (Fig. 3, Part No. 26) having a top, a bottom, a rear portion, a front face and a support arm (Fig. 3, Part No. 30) extending from the rear portion over a portion of the front face thereby forming a relief slot (See Fig. 1, 3; also see annotated Fig. 1 in this document there the relief slot is labeled), the support arm (Fig. 3, Part No. 30) configured to flex to have the support arm separate from the body when force is applied and return to hold and by the flexing and resilient design of the support arm securely attach the shoulder rotation clip on a golf club shaft without screws or external hardware (Col. 3, Lines 16-20); and wherein the shoulder rotation clip is configured for attachment to the shaft of a golf club (Col. 3, Lines 16-20) in order to configure each of the alignment rods to tuck under an arm while positioning a wrist of the arm below each alignment rod while gripping a golf club and thereby restrict non-beneficial movement of the golfer's wrists, arms and body when swinging the golf club.
 	It is noted that the claim recitation of “in order to configure each of the alignment rods to tuck under an arm while positioning a wrist of the arm below each alignment rod while gripping a golf club and thereby restrict non-beneficial movement of the golfer's wrists, arms and body when swinging the golf club” is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Thomas. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Hatton, further in view of Bunker (20040142762).

	Regarding claim 3, Thomas (Figures 1-4) teaches the shoulder rotation clip (14) having a body with bores (Fig. 3, Part No. 32) (Col. 2, Lines 48-60). 
 	Thomas does not teach the bore holes are tapered.  
  	Bunker (Figures 1-11) teaches a tapered bore hole (Para. 0059).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Thomas with tapered bore holes as taught by Bunker as a means of providing a shaft attachment with tapered holes to fit a tapered shaft/rod member (Bunker: Para. 0059), and also as a means of changing the shape/configuration of the bores of Thomas as a matter of choice which a person of ordinary skill in the art would have found obvious (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Hatton, further in view of Kim (6932713).

	Regarding claim 7, Thomas (Figures 1-4) teaches securing the shoulder rotation clip to the shaft of the golf club; an 11anabalignment member (18) inserted within the shoulder rotation clip, the alignment member having two ends that engage arms of a user (See Fig. 4).  
 	Thomas does not teach two alignment rods inserted within the shoulder rotation clip, wherein each alignment rod is tucked under each arm while gripping the golf club with each wrist below each alignment rod; and thereby restricting non-beneficial movement of the wrists, arms and body when swinging the golf club.
 	Kim (Figures 1-15) teaches two alignment rods (Fig. 1-7, 9-10, and 14-15, Part No. 28) (Fig. 14, Part No. 28d) inserted within the shoulder rotation clip (Col. 3, Lines 4-16; Col. 8, Lines 53-67), wherein each alignment rod is tucked under each arm while gripping the golf club with each wrist below each alignment rod; and thereby restricting non-beneficial movement of the wrists, arms and body when swinging the golf club (See Fig. 1-4) (Col. 4, Lines 22-55).
 	It is noted that the claim recitation of “each alignment rod is tucked under each arm while gripping the golf club with each wrist below each alignment rod; and thereby restricting non-beneficial movement of the wrists, arms and body when swinging the golf club” is directed to the intended use of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art of Kim.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Thomas with two alignment rods inserted within the shoulder rotation clip as taught by Kim as a means of providing a putting trainer shoulder rotation clip with alignment rods that aid a golfer to execute a proper putting stroke by the golfer rotating the entire upper body portion as a unit (Kim: Col. 4, Lines 62-67 and Col. 5, Lines 1-5).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711